     Case 4:20-cv-01075-P Document 10 Filed 08/05/21         Page 1 of 1 PageID 54



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

KHALID KHAZAAL,                            §
                                           §
       Plaintiff,                          §
                                           §
v.                                         §    Civil Action No. 4:20-cv-01075-P
                                           §
KUWAIT GOVERNMENT,                         §
                                           §
       Defendant.                          §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. ECF No. 9. No objections were filed, and the Magistrate

Judge’s Recommendation is ripe for review. The District Judge reviewed the proposed

Findings, Conclusions, and Recommendation for plain error. Finding none, the

undersigned District Judge believes that the Findings and Conclusions of the Magistrate

Judge are correct, and they are accepted as the Findings and Conclusions of the Court.

       Accordingly, it is ORDERED that this case is DISMISSED WITHOUT

PREJUDICE.

       SO ORDERED on this 5th day of August, 2021.
